Exhibit 10.1

 

SCHLUMBERGER LIMITED

2004 STOCK AND DEFERRAL PLAN

FOR NON-EMPLOYEE DIRECTORS

(As Established Effective April 14, 2004)

 

ARTICLE I

PURPOSES OF PLAN AND DEFINITIONS

 

1.1 Purpose. Schlumberger Limited established this 2004 Stock and Deferral Plan
for Non-Employee Directors (the “Plan”) for the purpose of providing
non-employee directors of the Company with regular grants of shares of the
common stock of the Company (or units representing such shares) and the
opportunity to defer a portion of their compensation, in order to provide
greater incentives for those Directors to attain and maintain the highest
standards of performance, to attract and retain Directors of outstanding
competence and ability, to stimulate the active interest of such persons in the
development and financial success of the Company, to further the identity of
interests of such Directors with those of the Company’s stockholders generally,
and to reward such Directors for outstanding performance. The Plan has been
established effective April 14, 2004, subject to the approval of the
stockholders of the Company at the April 2004 annual meeting.

 

1.2 Definitions.

 

“Annual Director Award Date” means the last day of the calendar month in which
occurs the first Board meeting following the regular annual general meeting of
the stockholders of the Company.

 

“Board of Directors” or “Board” means the Board of Directors of the Company.

 

“Committee” means such committee as is designated by the Board to administer the
Plan in accordance with Article II, or if no such committee is designated, the
Board.

 

“Common Stock” means the Common Stock, par value $.01 per share, of the Company.

 

“Company” means Schlumberger Limited, a Netherlands Antilles corporation.

 

“Determination Date” means the date on which delivery of a Participant’s
deferred Stock Awards is made or commences, as determined in accordance with
Section 5.1.

 

“Director” means an individual who is serving as a member of the Board.

 

“Effective Date” means April 14, 2004.

 

“Eligible Director” means each Director who is not an employee of the Company or
of any of its subsidiaries.

 

“Participant” means an Eligible Director who is granted Stock Awards pursuant to
Article III.

 

“Stock Account” means the bookkeeping account maintained for each Participant to
record certain amounts deferred by the Participant in accordance with Article IV
hereof.

 

“Stock Award” means an award of shares of Common Stock, restricted Common Stock
or restricted Stock Units pursuant to Article III.

 

“Stock Unit” means a unit which represents the right to receive one share of
Common Stock under such terms and conditions as may be prescribed by the
Committee and this Plan.

 

ARTICLE II

ADMINISTRATION OF THE PLAN

 

2.1 Committee. This Plan shall be administered by the Committee.

 

2.2 Committee’s Powers. Subject to the provisions hereof, the Committee shall
have full and exclusive power and authority to administer this Plan and to take
all actions which are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof. The Committee shall
also have full and exclusive power to interpret this Plan and to adopt such
rules, regulations, and guidelines for carrying out this Plan as it may deem
necessary or proper, all of which powers shall be exercised in the best
interests of the Company and in keeping with the objectives of this Plan. The
Committee shall also have the full and exclusive power to adopt rules,



--------------------------------------------------------------------------------

procedures, guidelines and sub-plans to this Plan relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures in foreign jurisdictions. The Committee may, in its
discretion, determine the eligibility of individuals to participate herein,
determine the amount of Stock Awards a Participant may elect to defer, or waive
any restriction or other provision of this Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in this Plan in the
manner and to the extent the Committee deems necessary or desirable to carry it
into effect.

 

2.3 Committee Determinations Conclusive. Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.

 

2.4 Committee Liability. No member of the Committee or officer of the Company to
whom the Committee has delegated authority in accordance with the provisions of
Section 2.5 of this Plan shall be liable for anything done or omitted to be done
by him or her, by any member of the Committee or by an officer of the Company in
connection with the performance of any duties under this Plan, except for his or
her own willful misconduct or as expressly provided by statute.

 

2.5 Delegation of Authority. The Committee may delegate to the Chief Executive
Officer and to other senior officers of the Company its duties under this Plan
(other than its granting authority described in Article III) pursuant to such
conditions or limitations as the Committee may establish.

 

ARTICLE III

STOCK AWARDS

 

3.1 Shares Available. There shall be available for Stock Awards during the term
of this Plan an aggregate of 150,000 shares of Common Stock. Shares of Common
Stock will be made available from either the Company’s authorized but unissued
shares or treasury shares that have been issued but reacquired by the Company.

 

3.2 Annual Grants. On each Annual Director Award Date, each Eligible Director
shall automatically be granted a Stock Award with respect to 2,000 shares of
Common Stock in the form of a number of shares of Common Stock, restricted
Common Stock or restricted Stock Units, with the form of such Stock Award to be
determined by the Committee; provided, however, that no more than 30,000 shares
of Common Stock, restricted Common Stock or restricted Stock Units may be
awarded in any calendar year. The Stock Award shall be subject to such terms,
conditions and restrictions (including vesting) as the Committee may determine
in its discretion in connection with such award. In the event that on any Annual
Director Award Date there are an insufficient number of shares reserved to make
the automatic grants contemplated by this section, the number of shares subject
to the Stock Awards made to each Eligible Director shall be reduced on a pro
rata basis.

 

ARTICLE IV

DEFERRAL ELECTION AND ACCOUNTS

 

4.1 Deferral Election. A Director, at the discretion of the Committee, may
irrevocably elect to defer the receipt of all or part of a Stock Award by
submitting a Deferral Election in the manner specified by the Committee. The
Deferral Election (i) shall specify the number of shares of Common Stock the
receipt of which the Participant elects to defer, (ii) shall designate the
period of deferral among the choices provided in Section 5.1, and (iii) may not
be revoked or modified without the prior written approval of the Committee.

 

4.2 Timing of Elections. For the initial grants of Stock Awards in 2004 pursuant
to Section 3.2, Deferral Elections must be made no later than April 13, 2004.
For annual grants of Stock Awards pursuant to Section 3.2 after 2004, Deferral
Elections must be made no later than the last day of the calendar year preceding
the Annual Director Award Date. For newly appointed directors, Deferral
Elections must be completed no later than the date 15 days after commencement of
services as a Director. The Committee shall be authorized to adopt such other
rules and limitations as it shall determine are necessary or appropriate with
respect to the timing of elections to defer Stock Awards under the Plan.

 

4.3 Establishment of Accounts. The Company shall also set up an appropriate
record (hereinafter called the “Stock Account”) which will from time to time
reflect the name of each Participant and the number of restricted Stock Units
and, if applicable, dividend equivalents credited to such Participant pursuant
to Section 4.4.

 

4.4 Crediting of Deferred Stock Awards or Restricted Stock Unit Awards. Any
Stock Awards deferred pursuant to a Deferral Election as described in Section
4.1 shall be credited to the Participant’s Stock Account as of the date the
shares would otherwise have been delivered pursuant to Article III in the form
of a number of restricted Stock Units equal to the number of shares of Common
Stock deferred, and any restricted Stock Units awarded pursuant to Section 3.2
shall also be credited to a Participant’s Stock Account as of such date. No
interest will be credited to a Participant’s Stock Account with respect to any
restricted Stock Units. In the event that a dividend is paid on Common Stock
during the period that restricted Stock Units are credited to the Participant’s
Stock Account, an amount equivalent to the amount of the dividend will be
credited to the Participant’s Stock Account and the accumulated amount will be
paid out without interest at the end of the period of deferral.



--------------------------------------------------------------------------------

4.5 Adjustments.

 

(a) Exercise of Corporate Powers. The existence of this Plan and any outstanding
restricted Stock Units credited hereunder shall not affect in any manner the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
existing Common Stock) or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding of any kind, whether or not of a character similar
to that of the acts or proceedings enumerated above.

 

(b) Recapitalizations, Reorganizations and Other Activities. In the event of any
subdivision or consolidation of outstanding shares of Common Stock, declaration
of a dividend payable in shares of Common Stock or other stock split, then (i)
the number of restricted Stock Units relating to such class of Common Stock;
(ii) the appropriate fair market value and other price determinations for such
restricted Stock Units; (iii) the number of shares reserved for issuance under
this Plan in Section 3.1 and (iv) the limitation designated in Section 3.2 of
this Plan shall each be proportionately adjusted by the Board to reflect such
transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting any class of Common Stock or any distribution to holders of
any class of Common Stock of securities or property (other than normal cash
dividends or dividends payable in Common Stock), the Board shall make
appropriate adjustments to (i) the number of restricted Stock Units relating to
such class of Common Stock; (ii) the appropriate fair market value and other
price determinations for such restricted Stock Units; (iii) the number of shares
reserved for issuance under this Plan in Section 3.1 and (iv) the limitation
designated in Section 3.2 of this Plan to give effect to such transaction;
provided that such adjustments shall only be such as are necessary to preserve,
without increasing, the value of such items. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board shall be authorized to issue or assume restricted Stock
Units by means of substitution of new restricted Stock Units, as appropriate,
for previously issued restricted Stock Units or an assumption of previously
issued restricted Stock Units as part of such adjustment.

 

ARTICLE V

DELIVERY OF DEFERRED SHARES

 

5.1 Period of Deferral. With respect to (a) Stock Awards deferred pursuant to
Section 4.1, a Participant may elect that delivery of deferred Stock Awards
credited to the Participant under the Plan be made or commence at (i) a date
that is one year following the date of the termination of the Participant’s
status as a Director of the Company, or (ii) the date of the termination of the
Participant’s status as a Director of the Company, and (b) restricted Stock
Units granted pursuant to Section 3.2, the Committee shall determine the date or
conditions as of which shares represented by such restricted Stock Units will be
delivered (the date elected or selected by the Participant or the Committee, as
applicable, to be known as the “Determination Date”). Delivery of shares will be
made within 60 days after the Determination Date.

 

5.2 Delivery of Deferred Stock Awards. As of the Determination Date, the
aggregate number of restricted Stock Units and, if applicable, dividend
equivalents credited to a Participant’s Stock Account as of such Determination
Date shall be calculated. A Participant shall receive delivery of a number of
shares of Common Stock equal to the aggregate number of restricted Stock Units
and a cash payment equal to the amount of the aggregate dividend equivalents.

 

5.3 Death Prior to Payment. In the event that a Participant dies prior to
delivery of all shares and funds deliverable pursuant to the Plan, any remaining
shares and funds shall be delivered to the Participant’s estate within 60 days
following the Company’s notification of the Participant’s death.

 

5.4 Delivery to Incompetents. To the extent allowed under applicable law, should
the Participant become incompetent, the Company shall be authorized to deliver
shares and funds deliverable pursuant to the Plan to a guardian or legal
representative of such incompetent, or directly to such incompetent, whichever
manner the Committee shall determine in its sole discretion.

 

ARTICLE VI

MISCELLANEOUS

 

6.1 Unfunded Plan. Nothing contained herein shall be deemed to create a trust of
any kind or create any fiduciary relationship. This Plan shall be unfunded. To
the extent that a Participant acquires a right to receive delivery of shares
from the Company under the Plan, such right shall not be greater than the right
of any unsecured general creditor of the Company and such right shall be an
unsecured claim against the general assets of the Company.



--------------------------------------------------------------------------------

Although bookkeeping accounts may be established with respect to Participants,
any such accounts shall be used merely as a bookkeeping convenience. The Company
shall not be required to segregate any assets that may at any time be
represented by stock or rights thereto, nor shall this Plan be construed as
providing for such segregation, nor shall the Company, the Board or the
Committee be deemed to be a trustee of any stock or rights thereto to be granted
under this Plan. Any liability or obligation of the Company to any Participant
with respect to stock or rights thereto under this Plan shall be based solely
upon any contractual obligations that may be created by this Plan, and no such
liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Board nor the Committee shall be required to give any security or bond
for the performance of any obligation that may be created by this Plan.

 

6.2 Title to Funds Remains with Company. Amounts credited to each Participant’s
Stock Account shall not be specifically set aside or otherwise segregated, but
will be combined with corporate assets. Title to such amounts will remain with
the Company and the Company’s only obligation will be to make timely delivery to
Participants in accordance with the Plan.

 

6.3 Statement of Account. A statement will be furnished to each Participant
annually on such date as may be determined by the Committee stating the balance
of Stock Account as of a recent date designated by the Committee.

 

6.4 Assignability. Except as provided in Section 5.3, no right to receive
delivery of shares hereunder shall be transferable or assignable by a
Participant except by will or the laws of descent and distribution or pursuant
to a qualified domestic relations order as defined by the U.S. Internal Revenue
Code of 1986 or Title I of the Employee Retirement Income Security Act of 1974,
as amended, or the rules thereunder. Any attempted assignment of any benefit
under this Plan in violation of this Section 6.4 shall be null and void.

 

6.5 Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that (i) no amendment, modification or termination shall, without the
consent of the Participant, impair the rights of any Participant to the number
of restricted Stock Units credited to such Participant’s Stock Account as of the
date of such amendment, modification or termination and (ii) no amendment or
modification shall be effective prior to its approval by the stockholders of the
Company to the extent such approval is required by applicable legal requirements
or the requirements of the securities exchange on which the Company’s Common
Stock is listed. The Board may at any time and from time to time delegate to the
Committee any or all of this authority under this Section 6.5.

 

6.6 Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of New York.

 

6.7 Tax and Social Insurance. Participants are responsible for any and all tax
or social insurance due on Stock Awards or restricted Stock Units under this
Plan. Participants shall pay or make arrangements to satisfy all withholding
obligations of the Company related to this Plan. The Company has the authority
to satisfy any withholding obligations from funds or shares of Common Stock
deliverable pursuant to this Plan or other cash compensation due a Participant,
if applicable.

 

6.8 Effect on Prior Plan’s Term. Effective as of the date of stockholder
approval of the Plan as contemplated in the last sentence of Section 1.1, the
Schlumberger Limited Stock and Deferral Plan for Non-Employee Directors, as
established effective April 19, 2001 (the “Prior Plan”), shall be frozen, and no
additional Stock Awards shall be made under the Prior Plan.